Per Curiam : This is an appeal from a judgment of the county court of Kankakee county for the road and bridge taxes levied in the towns of Limestone and Salina and for the delinquent district road taxes levied in districts Nos. 2, 3, 4 and 5 in the town of Salina against the property of the appellant for the year 1911. The objections to the road and bridge taxes of said towns are that the commissioners of highways did not deliver the same to their respective supervisors five days before the annual meeting of the board of supervisors and the same were not acted upon by said board, and the objections to the district road taxes are that the delinquent lists were not sworn to by the overseers, were not delivered to the respective supervisors, were not laid before the board of supervisors, and the. tax was not levied by said board. The questions presented by this record are identical with those considered in People v. Cincinnati, Lafayette and Chicago Railway Co. (ante, p. 280,) and it will not be necessary to repeat here what was said in that case. For the reasons there given the objections to the road and bridge taxes of the towns of Limestone and Salina were properly overruled and the objections to the district road taxes of districts Nos. 2, 3, 4 and 5 of the town of Salina should have been sustained. The judgment of the county court is affirmed as" to the road and bridge taxes of the towns of Limestone and Salina and reversed as to the district road taxes of districts Nos. 2, 3, 4 and 5 of the town of Salina. Affirmed in part and reversed in part.